Citation Nr: 0304534	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right foot gunshot wound currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel




INTRODUCTION

The veteran had active military duty from December 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans' Affairs (VA) which denied a claim for 
an increased evaluation for residuals of a right foot gunshot 
wound and continued the prior assigned evaluation of 10 
percent.  

In April 2001 the Board remand the above issue for additional 
development.  The requested development was completed.  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for 
increased evaluations for his right foot disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  However, the RO 
found that the case did not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).

It appears that in a December 1999 statement that the veteran 
raised claims for entitlement to service connection for his 
left foot, leg, and back secondary to his service-connected 
residuals of a right foot gunshot wound.  These issues are 
referred to the RO for appropriate action.  


FINDING OF FACT

Residuals of a gunshot wound of the right foot are productive 
of moderate impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent rating 
for residuals of a gunshot wound of the right foot have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that entitlement to an increased evaluation for 
residuals of a right foot gunshot wound currently evaluated 
as 10 percent disabling was warranted.  Such action was 
accomplished by means of statement of the case, and the 
supplemental statements of the case from the RO to the 
veteran.  In April 2001 the Board informed the veteran of the 
provisions of the VCAA as well as informing the veteran that 
he needed to identify relevant evidence and provide contact 
information.  Moreover, the June 2001 VCAA letter set forth 
the duty to assist requirements of the VCAA and that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, service department, 
Social Security, and other federal agencies.  These documents 
informed the veteran of the relevant criteria, and evidence 
needed, by which entitlement to an increased evaluation for 
residuals of a right foot gunshot wound could be granted.  He 
was also notified of the information needed through letters 
from VA seeking additional evidence.  In particular, in 
August 2000, he was notified by the RO that the Board had 
returned his case to the RO, and that additional information 
was needed.  He was advised that he was to furnish the names 
and addresses of all health care providers who have treated 
him for residuals of a right foot gunshot wound that were not 
currently of record.  See Quartucccio v. Principi, 16 Vet. 
App. 183 (2002).  

Also, the Board remanded this issue in April 2001 for 
additional development.  At a January 1998 VA examination of 
his feet, the veteran stated that in 1983 he was awarded 
Social Security Disability (SSA) based upon his back 
disability.  The Board notes that private and VA medical 
records received since 1983 have extensively documented the 
treatment that the veteran has received for his right foot 
disability.  In a July 2002 "Report of Contact" VA 
document, the veteran stated in a phone conversation that 
there was no further evidence to obtain.  In view of the 
above statements, the Board concludes that the 1983 SSA 
records would not provide any additional evidence to support 
the claim for increased evaluation for residuals of a gunshot 
wound to the right foot.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  Such action has been accomplished, as 
noted above, by the Board remand and by the letters sent to 
the appellant.  The Board concludes that all pertinent 
evidence has been obtained, and that no further development 
of the case is warranted.  VA has satisfied its duties to 
notify and assist the appellant in this case.  Accordingly 
the Board finds that the veteran is not prejudiced by this 
decision. Bernard v. Brown, 4 Vet. App. 384 (1993)


I.  Factual Background

Service medical records show that the veteran' September 1969 
entrance examination showed a pre-service gunshot wound of 
the right foot.  The right foot had been operated on 
successfully.  There were no right foot problems at the time 
of entrance into service.  The veteran sought treatment for 
his pre-service injury on multiple occasions during service.  
Service record September 1970 x-rays showed fragmented small 
metallic foreign bodies involving the space between first and 
second cuneiforms.  A March 1971 Medical Board Evaluation 
record shows that the veteran was hospitalized that same 
month for a post-traumatic right foot open-wound.  The 
diagnosis was service-aggravated arthritis that was incurred 
in the line of duty.  

At an August 1971 VA examination, the veteran stated that 
prior to induction that he sustained a gunshot wound to the 
dorsum of his right foot.  At that time he underwent surgery 
because of multiple shattered bone fragments.  He reported 
that his injury was aggravated by duty.  He also stated that 
when he was in service he began to have painful joints and 
was taking drugs for arthritis.  He reported recently being 
taken off of all Aspirin and arthritic drugs because of 
symptoms of gastritis.  Examination revealed a healed scar 
over the dorsum of the right foot, about an inch in length, 
said to be the point of entrance of a 22-caliber bullet.  
There was a long surgical scar in the medial aspect of the 
right foot, which was said to be the wound that was made to 
get the bullet out of his foot.  Motions of the ankle, 
midfoot, hind foot, forefoot, and toes were normal.  There 
were no sensory changes in any of the extremities.  An x-ray 
revealed a small amount of metallic material in the midfoot 
on the right.  The diagnosis was residuals of a gunshot wound 
of the right foot that existed prior to enlistment, with no 
evidence of aggravation found.    

The RO granted service connection for aggravation of 
residuals of a right foot gunshot wound and assigned a 
noncompensable evaluation under Diagnostic Code 5284 
effective June 1971.  

Private and VA medical records show intermittent treatment 
from 1971 to 1998 for various disorders, to include the right 
foot.   

A September 1995 VA record shows that the veteran was treated 
for injuries sustained in an altercation.  The right ankle 
was swollen and painful.  The diagnosis was rule-out fracture 
of the right ankle, and rule-out left orbit fracture.  The 
veteran was hospitalized at the VA in October 1995 for open 
reduction, internal fixation, right ankle fracture.

At a December 1995 VA examination, there was tenderness over 
the arch of the foot and swelling with 1 plus edema, but the 
veteran was able to stand on his heels and toes.  The 
examiner stated that the function of the right foot was 
decreased due to the pain and swelling and that he could only 
stand and walk for about 15 minutes.  X-rays of the foot did 
not show traumatic arthritis.  The examiner noted that the 
veteran's foot disability was complicated by his ankle 
fracture.

In February 1996, the RO increased the evaluation for the 
veteran's right foot disability to a 10 percent rating 
effective from October 1995.  

At a January 1998 VA examination, the veteran estimated that 
he could stand for about five minutes or walk approximately 
100 yards before he had to get off of his foot.  He stated 
that he had a constant, dull, aching pain that occasionally 
became sharp.  He alleged weakness, stiffness, swelling, 
heat, redness, fatigability, and lack of endurance of the 
foot.  He also stated that the symptoms were present at rest, 
aggravated by prolonged standing and walking, and that he 
occasionally used a cane.  He did not wear corrective shoes, 
inserts, or braces.  The veteran reported that he was awarded 
Social Security Disability for a back injury in 1983.  The 
veteran was given a light residual functional capacity for 
his foot only.  

On evaluation, the veteran walked with a right limp, but his 
station was normal.  He had some difficulty walking on his 
heels and toes and tended to limp on the right leg with heal 
and toe walking.  While there was some swelling and 
tenderness of the ankle, the right foot was not swollen but 
the examiner noted tenderness.  There was an entry wound scar 
on the dorsal aspect of the foot and a surgical scar on the 
lateral aspect of the foot.  There was tenderness to 
palpation of the muscles of the arch.  The foot was cool but 
it was not cyanotic and pulses were good.  There was no 
redness, heat, or swelling.  Strength was 4/5.  The diagnoses 
were: status-post 22-caliber gunshot wound to the right foot 
in 1964, status post-surgical repair; status-post fracture of 
the right ankle, status-post surgical repair.

At an August 1999 VA examination, the veteran reported that 
he injured his right ankle and sustained a right distal 
fibular fracture in an accident at his home in June 1995.  
The veteran has stated that he has continued pain and 
swelling in his right lower extremity.  The veteran stated 
that his pain was 8 out of 10, was near constant, and that he 
had weakness, stiffness, swelling, and easy fatigability.  
Current treatment was noted as the use of "whiskey" which 
dulled the pain.  The veteran stated that he used narcotics 
in the past and that he was unable to afford the medications 
at the time of the examination.  Precipitating factors for 
his right foot pain include walking or prolonged standing.  
Alleviating factors include the use of alcoholic beverages 
and Naproxen.  The veteran did not use crutches, braces, 
canes, or corrective shoes at the time of this examination.  
The veteran stated that he had been disabled for over twenty 
years due to his low back, knee, and foot disabilities.  He 
was unable to perform many daily activities such as running, 
going outside, or performing outdoor activities because of 
the pain and the decreased endurance of his right foot.

On evaluation, the veteran's gait was essentially normal.  
There was a four-centimeter laceration on the medial aspect 
and several one-centimeter lacerations noted on the dorsum of 
the foot.  The veteran had two plus pedal pulses.  Sensation 
was intact to pin and light touch throughout the right lower 
extremity.  The veteran's active range of motion without pain 
was dorsiflexion to 20 degrees, and plantar flexion to 30 
degrees.  With pain, the veteran was able to plantar flex to 
40 degrees and dorsiflexion to 30 degrees.  There was no 
tenderness upon palpation of the calcaneous, metatarsal heads 
or plantar aspect.  There appeared to be no callosities, 
breakdown, or unusual shoe wear.  The veteran was also 
wearing tennis shoes without socks.  There were no 
hammertoes, high arch, claw foot or other foot deformities.  
The veteran had a good arch and there was no flat foot or 
halgus valgus deformity noted.  An x-ray of the right foot 
gave an impression of post-traumatic changes to the foot and 
ulna.  The overall appearance of the foot was noted as not 
having changed significantly in the interval.  The examiner 
opined that the veteran's functional loss or limitations were 
due to his musculoskeletal pain from his previous fracture 
that he incurred while at home in 1995.  The diagnosis was 
status-post right distal tibia facture, and status-post open 
reduction internal fixation.

In an undated statement, the veteran's brother stated that 
the veteran's foot would swell and cause him pain when 
standing for a long period.  

A March 2001 VA record shows that the veteran was treated for 
chronic right foot and leg pain radiating when he was on his 
feet for very long.  The veteran was given pain medication.

At an October 2002 VA examination, the veteran stated that he 
was limited to standing on his feet no more than five minutes 
without pain.  He rated the pain as an 8 to 10.  Physical 
examination showed no heat, redness, or tenderness on his 
foot.  There was mild swelling around the ankle joint itself 
with no swelling in the foot.  There was some tenderness 
around his foot to palpation, but his pedal pulses were good.  
There was a well-healed injury wound scar from his old injury 
over the dorsum of the foot, as well as a well-healed 
surgical scar on his foot from his surgery to retrieve the 
metallic fragments.  The examiner noted that on heel/toe 
walk, the veteran could bear weight on his toes on the right 
side.  The examiner noted that the veteran's foot had a 
normal contour with his weight on his foot.  There was no 
evidence of heel valgus when viewed from behind.  X-rays were 
taken and the examiner reviewed and compared those x-rays 
with previous x-rays of record.  There were metallic 
fragments present primarily in the first cuneiform with mild 
traumatic arthritis in the cuneiform first metatarsal joint 
with no significant advancement of over his previous x-rays.  
The examiner noted that the veteran's functional capacity 
allowed him to stand for no more than five minutes on his 
foot and that he could not walk any particular distance.  
According to the examiner, the veteran's right ankle injury 
had not worsened his right foot injury and was not connected 
to the foot injury.  

II. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2002).  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2002).  The RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The RO has assigned a 10 percent evaluation for residuals of 
a gunshot wound to the right foot under other foot injuries 
in accordance with the criteria set forth in the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 
percent evaluation is warranted for moderate residuals of 
foot injuries.  A 20 percent evaluation requires moderately 
severe residuals of foot injuries.  A 30 percent evaluation 
requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2002).

Diagnostic Code 5010 (2002) applies to traumatic arthritis 
and provides that such is evaluated based on limitation of 
motion of the affected part, like degenerative arthritis.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  Where 
the limitation of motion of the specific joint or joints 
involved is noncompensable, under the applicable diagnostic 
codes, a rating of 10 percent is warranted where arthritis is 
shown by x-ray and where limitation of motion is objectively 
confirmed by evidence of swelling, muscle spasm, or painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Here, 
although arthritis of the right foot has been diagnosed, 
there is no medical findings of limitation of the toes of the 
right foot or muscle spasm. 

Additionally, the Board notes that gunshot wound residuals 
may rated by affected muscles.  See 38 C.F.R. §§ 4.55, 4.56, 
4.73, Diagnostic Codes 5300.  However, in the instant case, 
there is no evidence of any muscle damage of the right foot 
due to the pre-service gunshot wound.  Accordingly, these 
provisions are not applicable in this case.

Upon review, the evidence does not provide a basis for a 
rating in excess of 10 percent.  The evidence does not show a 
moderately severe right foot disability under Diagnostic Code 
5284.  In several statements, the veteran contends that his 
right foot disorder is worsened.  While the veteran is 
competent to report that which comes to him through his 
senses, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  There is no evidence of record 
indicating that the veteran has specialized medical training 
so as to be competent to render a medical opinion.

The August 1999 VA examination showed that the veteran 
reported constant right foot pain, that he did not use any 
assistive devices, and his gait was essentially normal.  
There were no hammertoes, high arch, claw foot, or other foot 
deformities.  The examiner determined that the functional 
loss or limitations were due musculoskeletal pain from his 
1995 right ankle fracture.   The October 2002 VA examination 
showed some tenderness of the right foot with strength 4/5.  
The dorsum and plantar scars on the right foot were well 
healed.  The examiner compared the current x-rays of the 
right foot to previous x-rays.  The x-ray showed that there 
were metallic fragments in the right foot and mild traumatic 
arthritis.   The examiner found that 1995 right ankle injury 
had not worsened the right foot injury.  The evidence does 
not show the presence of moderately severe foot injuries of 
the right foot.  Thus, the Board is satisfied that the degree 
of functional impairment as set forth in the "Deluca" case 
is contemplated in the current rating.  
 
After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability evaluation in excess of 10 percent for 
residuals of a right foot gunshot wound.  The veteran's claim 
for an increased rating for right foot disability must, 
therefore, be denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the service-connected for residuals of a gunshot wound of 
the right foot is denied.



		
	CHERYL L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals



 

